Citation Nr: 0004183	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 20 percent for a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1980, and from February 1981 to June 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for a low 
back disability; the veteran appealed for a higher rating.  A 
personal hearing was held before a member of the Board in 
December 1996.  In February 1997, the Board remanded the case 
to the RO for further evidentiary development.  In a June 
1999 decision, the RO granted a higher 20 percent rating for 
the service-connected low back disability.  A personal 
hearing was held before a member of the Board in January 
2000.  The case was subsequently returned to the Board.

During the course of this appeal, several other issues 
(including claims for service connection and for higher 
ratings) were initially appealed, but the Board finds that 
they are no longer in appellate status, as discussed below.  
At a December 1996 Board hearing, the veteran withdrew his 
claim for a higher rating for service-connected tinnitus.  In 
a June 1999 decision, the RO granted service connection for a 
left knee disability, traumatic arthritis of the cervical 
spine, and a left ankle disability, and granted higher 
ratings for service-connected disabilities including a right 
shoulder disability and residuals of a right inguinal hernia 
repair.  At a January 2000 Board hearing, the veteran 
withdrew his claims for higher ratings for a service-
connected right shoulder disability and service-connected 
residuals of a right inguinal hernia repair.  As service 
connection was granted for a left knee disability, traumatic 
arthritis of the cervical spine, and a left ankle disability, 
and as the veteran has withdrawn his appeals on the issues of 
entitlement to a higher rating for tinnitus, a right shoulder 
disability, and residuals of a right inguinal hernia repair, 
these issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (1999). 



FINDING OF FACT

The veteran's service-connected residuals of a compression 
fracture at L3 and L4 are manifested by moderate limitation 
of motion of the lumbar spine and demonstrable deformity of 
vertebral bodies.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
compression fracture at L3 and L4 have been met (20 percent 
for limitation of motion plus 10 percent for demonstrable 
deformity of vertebral bodies).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5285, 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1972 to August 1980, and from February 1981 to June 1993.  A 
review of his service medical records shows that he incurred 
compression fractures at L3 and L4, was diagnosed with 
spondylosis, and was subsequently treated for chronic low 
back pain.

There are no post-service medical records reflecting 
treatment of a low back disability.

At a September 1994 VA examination, the veteran reported that 
he fractured lumbar vertebrae in 1973.  He said he avoided 
lifting more than 20 pounds and prolonged standing or sitting 
(for more than 30 minutes).  He said that with these 
precautions he needed no medication and could walk and do 
moderate exercise.  The examiner stated that there was full 
mobility and a limber lumbosacral spine, with no neurological 
symptoms and no pain radiation.  The pertinent diagnosis was 
status post compression fracture of the lumbosacral spine.  
The examiner noted that the veteran failed to report for an 
X-ray study.

In a November 1994 decision, the RO established service 
connection for residuals of a compression fracture of the 
lumbosacral spine, and assigned a 10 percent rating.

By a statement dated in January 1995, the veteran asserted 
that he had current residuals of a compression fracture of 
the lumbosacral spine, and had constant pain from this 
disability.  He said that the pain was so intense that he was 
unable to do anything but lie down.  He stated that his 
recent VA examination was rushed and inadequate, and the 
doctor put words in his mouth.  He stated that he had a high 
pain tolerance and did not believe in using medication to 
treat his injuries, but his pain was on a daily basis.

At a December 1996 Board hearing, the veteran reiterated many 
of his assertions.  He said he incurred a compression 
fracture of the lumbar spine in a boating accident during 
service.  He testified that his back disability had increased 
in severity.  He reported back pain which radiated down his 
hip and left leg, and complained of numbness in his hip and 
buttocks.  He stated that he took Tylenol Extra Strength for 
his back pain, and he did not like to take pain medication.  
He said that lifting objects aggravated his pain and he 
periodically had to spend two weeks lying in bed each night 
with a pillow under his knees to treat his pain.  He 
testified that he had to walk a great deal in his current 
job, which aggravated his condition.  He stated that he was 
never notified of an appointment for a VA X-ray study of his 
back at his recent VA examination, and asserted that the VA 
examination was inadequate. 

In February 1997, the Board remanded the claim to the RO for 
another VA examination, and to obtain any post-service 
medical evidence which had not already been submitted.

By a letter to the veteran dated in March 1997, the RO 
requested that he provide any post-service medical evidence 
which had not already been submitted.

In May 1997, the veteran submitted multiple X-ray films and 
service medical records.

In an August 1997 memorandum, the Hampton VAMC indicated that 
the veteran failed to report for a scheduled VA examination.

In an October 1997 letter, a VA radiologist noted that he had 
reviewed the X-ray films provided by the veteran, and 
indicated that a May 1982 film demonstrated compression 
fractures of the superior end plates of L3 and L4.

At an October 1998 VA examination, the veteran complained of 
constant low back pain, which radiated into the left leg 
posteriorly to the calf, and complained of numbness and 
tingling in the lateral aspect of his thigh and buttock.  He 
also complained of "popping" in his back.  He said his 
symptoms were worse in the morning and better when he was 
lying down.  He stated that he had a flare-up every two 
months, which lasted for two weeks.  He said he had not 
missed any work due to this condition.  He complained of low 
back pain, weakness, and fatigability.  On examination of the 
low back, there was no spasm, and the veteran was 
neurologically intact.  Motor and sensory examinations were 
normal.  Range of motion was as follows:  forward flexion to 
90 degrees, backward extension to 10 degrees, and right and 
left bending to 18 degrees.  There was no evidence of warmth 
or erythema, and no evidence of muscle atrophy.  An X-ray 
study of the lumbar spine showed anterior wedge compression 
fractures at L3 and L4; disc spaces were maintained.  There 
was some straightening of the lumbar lordosis.  The examiner 
indicated that the veteran had no functional loss due to his 
flare-ups in that he did not miss work, and the flare-ups 
changed his lifestyle only as he responded to his subjective 
complaints.  The pertinent diagnosis was a lumbar spine 
fracture with continued pain.

By a letter dated in October 1998, the veteran stated that 
his VA examination in October 1998 was very quick, and the 
doctor hurt him by pushing him past his pain limits when 
evaluating his range of motion, and that the doctor put words 
in his mouth and told him how he (the veteran) felt.  He 
stated that his old X-ray films were not present at the 
examination.  He said he had constant back pain which 
radiated down his left hip, groin, buttocks, and left leg.  
He said the pain was so intense he became nauseous, and it 
sometimes radiated to the right side of his body.  He 
reported spasms in the morning and also when he twisted.  He 
stated that his back sometimes "popped" and he then had to 
lie flat on his back for two weeks.  He said he had 
limitation of motion of the low back, and his disability had 
become much worse since his separation from service in 1993.

At a November 1998 VA examination, the veteran's station and 
gait were normal, and toe and heel walks were normal.  Deep 
tendon reflexes were symmetrical but diminished at all sites.  
Leg lifts elicited pain at 60 degrees on the right, and there 
was minimal response on the left.  There was no pain noted on 
palpation of the spine or flanks, and flexion was limited as 
the veteran could not reach to within six inches of the 
floor.  The pertinent diagnosis was lumbar compression 
fracture (by history).

In a June 1999 decision, the RO granted a higher 20 percent 
rating for the service-connected low back disability, and 
characterized the disability as residuals of a compression 
fracture at L3 and L4, with low back pain.

By a statement dated in June 1999, the veteran reiterated 
many of his assertions.  He said that his October 1998 VA 
examination was rushed and inadequate, and the doctor bent 
him past his pain threshold, and his range of motion was 
actually less than shown on the examination.  He said his 
back hurt for days afterward, and he had to take two days off 
work.  He complained of constant pain in his low back which 
radiated down his left buttock and left leg to his foot.  He 
said the pain was tingling and felt like an electric shock, 
and he sometimes had numbness or a cold feeling in his 
buttock and calf, and his foot became very cold.  He reported 
monthly flare-ups.  He said he treated his back disability 
with anti-inflammatory medication and a heating pad, and 
slept with a pillow under his legs.  He stated that there was 
pain when pressure was applied to his back, and that he 
sometimes had muscle spasms.  He stated that he had deformity 
of a spinal vertebra due to fracture as demonstrated on his 
X-ray studies.  He said that he sometimes missed work due to 
his low back disability.

At a January 2000 Board hearing, the veteran reiterated many 
of his assertions.  He said that although he was able to 
forward flex his back to 90 degrees, he felt pain at about 30 
or 45 degrees.  He said that his back pain was increased in 
the days after his October 1998 VA examination.  He said he 
sometimes took over-the-counter pain medication but he did 
not like to take drugs.  He said he had missed a few days 
from work due to his low back pain.  He said his back pain, 
tingling, and numbness were worse after he used his back for 
any length of time, and were worse at the end of each day.  
He said he had not received medical treatment for this 
condition and he treated the condition himself.


II.  Analysis

The veteran's claim for an initial rating higher than 20 
percent for his service-connected low back disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The Board notes that the RO has assigned a 20 percent rating 
for the veteran's back disability under the criteria 
pertaining to residuals of fracture of a vertebra, concluding 
that the veteran's back disability is manifested by slight 
limitation of motion in addition to a compression fracture.  
Under these criteria, residuals of a fracture of a vertebra 
are to be rated 60 percent when there is no cord involvement 
but there is abnormal mobility requiring a neck brace (jury 
mast); in other cases the condition is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Code 5285.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent rating 
when severe.  38 C.F.R. § 4.71a, Code 5292.

A review of the medical evidence demonstrates that the 
veteran has compression fractures of the superior end plates 
of L3 and L4.

At an October 1998 VA examination, the veteran complained of 
low back pain, weakness, and fatigability.  On examination of 
the low back, there was no spasm, and the veteran was 
neurologically intact.  Motor and sensory examinations were 
normal.  Range of motion was as follows:  forward flexion to 
90 degrees, backward extension to 10 degrees, and right and 
left bending to 18 degrees.  There was no evidence of warmth 
or erythema, and no evidence of muscle atrophy.  An X-ray 
study of the lumbar spine showed anterior wedge compression 
fractures at L3 and L4; disc spaces were maintained.  The 
diagnosis was a lumbar spine fracture with continued pain.  
At a November 1998 VA examination, leg lifts elicited pain at 
60 degrees on the right, and there was minimal response on 
the left.  There was no pain noted on palpation of the spine 
or flanks, and flexion was limited as the veteran could not 
reach to within six inches of the floor.  The pertinent 
diagnosis was lumbar compression fracture (by history).

Impairment from the veteran's residuals of a compression 
fracture at L3 and L4 clearly does not meet the criteria for 
a 60 percent rating under Code 5285, and thus the condition 
is to be rated based on limitation of motion.  Taking into 
consideration the objective examination findings of range of 
motion of the low back, complaints of pain on motion, and the 
effects of pain on use or during flare-ups, the Board finds 
that the disability picture more nearly approximates moderate 
limitation of motion of the lumbar spine, supporting a 20 
percent rating under Code 5292.  38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
the evidence shows demonstrable deformity of lumbar vertebral 
bodies, and thus an extra 10 percent rating is to be added 
pursuant to Code 5285.  The residuals of a compression 
fracture at L3 and L4 are to be rated 30 percent (20 percent 
for limitation of motion plus 10 percent for demonstrable 
deformity of vertebral bodies).  The medical evidence does 
not demonstrate severe limitation of motion of the lumbar 
spine.

In sum, the Board grants a higher rating of 30 percent for 
residuals of a compression fracture at L3 and L4.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

A 30 percent rating for a low back disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

